Citation Nr: 0503827	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	P. J. Leddy, Attorney  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
July 1944.  He died in November 2000.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for the cause of the veteran's death.  

The Board notes that although the January 2003 statement of 
the case included the additional issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002), the 
jurisdictional requirements for Board consideration of that 
issue have not been satisfied.  The Board may exercise 
jurisdiction over an issue only after a claimant has filed 
both a timely notice of disagreement with a rating decision 
denying the benefit sought and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  

There is no indication that the appellant has ever applied 
for DIC under § 1318; inclusion of the issue in the statement 
of the case evidently grew out of a discussion at an informal 
May 2002 conference at which the matter was mentioned in 
passing.  Thereafter, the issue was not adjudicated by a 
rating board.  The appellant was not formally notified of a 
formal decision denying § 1318 benefits and did not submit a 
notice of disagreement.  The regulatory prerequisites for the 
issuance of a statement of the case and referral to the Board 
were not satisfied and the Board will take no action on the 
matter.  See 38 C.F.R. 38 C.F.R. § 20.1 et seq. (2004).  

While the case was at the RO, the appellant was represented 
by the Disabled American Veterans pursuant to a power of 
attorney designating that organization as her accredited 
representative.  Following receipt of a presentation made on 
her behalf by a private attorney, the Board requested the 
appellant to clarify whom she wished to represent her.  In 
response to the Board's inquiry, the appellant submitted a 
new power of attorney which revoked the power of attorney 
designating the Disabled American Veterans and formalized her 
representation by the attorney.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issue on appeal because the appellant's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

The record shows that the RO has not furnished the appellant 
with a VCAA notification letter.  The Board does not have the 
authority under the law to take action on its own to cure a 
defect in a VCAA notice.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (in which the United 
States Court of Appeals for the Federal Circuit invalidated 
as contrary to the statutory authority, 38 U.S.C. § 5103(b), 
a VA regulation giving the Board authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA).  

It would be contrary to the law and potentially prejudicial 
to the appellant for the Board to issue a decision before the 
VCAA notice requirements have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board must 
remand for further RO action pursuant to the VCAA.  


Development of the Evidence

As shown on the official certificate of death, the cause of 
the veteran's death was acute cardiopulmonary arrest due to 
acute aspiration pneumonia due to supranuclear palsy due to 
pulmonary hemorrhage syndrome.  

Cardiovascular shock was listed as a contributory cause.  The 
certifying physician subsequently clarified that Parkinson's 
disease was also a contributing condition.  

At the time of the veteran's death, service connection was in 
effect for a skull defect evaluated as 50 percent disabling; 
left homonymous hemianopsia due to traumatic encephalopathy, 
evaluated as 30 percent disabling; focal seizures, evaluated 
as 20 percent disabling; and traumatic periarthritis of the 
right shoulder, evaluated as 10 percent disabling.  The 
combined rating for service-connected disabilities was 80 
percent.  

It is uncontested that none of the disorders found to have 
caused or contributed to death was manifest until late in the 
veteran's life, long after separation from military service.  
The claim is based instead on the allegation that the onset 
of Parkinson's disease is the result of a severe head injury 
received in service when the veteran was struck by a car.  
The veteran was in a coma for eight days and was unable to 
perform further military service.  

In denying the appellant's claim, the RO cited a January 2002 
VA medical opinion to the effect that it was unlikely that 
the Parkinson's disease was the result of the injury in 
service.  However, the examiner is identified only by an 
initial and a surname, with no indication as to whether he or 
she was a physician, as distinguished from a physician's 
assistant or nurse-practitioner.  The absence of this 
information detracts from the Board's ability to assess the 
weight and probative value to be assigned to the opinion in 
deciding the appeal.  

In addition, the appellant has submitted a medical treatise 
that appears at face value to conflict somewhat with 
information drawn from other medical treatises cited in the 
opinion report.  



The 2003 study, performed by physicians associated with the 
Mayo Clinic, appears to assert that individuals who suffered 
certain forms of severe head trauma are eleven times more 
likely to develop Parkinson's disease than persons who had 
not sustained head trauma.  

As a general rule, generic medical literature that does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not have probative value 
in deciding issues on appeal.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, the decision in the case of 
Wallin v. West, 11 Vet. App. 509 (1998), suggested that 
medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  

The relevance of the 2003 Mayo Clinic study to the present 
determination is heightened by the fact that the only other 
medical evidence of record in this case - the VA medical 
opinion -- is itself based primarily on review of medical 
treatises.  Since the study did not exist at the time of the 
prior opinion, it was not available for consideration by the 
examiner.  

The Board finds that the medical treatise evidence submitted 
by the appellant is competent evidence under the Wallin test 
and a medical review is required to assess its applicability 
and probative value in the present case in light of all of 
the evidence of record.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:





1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special review of the appellate record by 
a neurologist, including on a fee basis if 
necessary, for the purpose of obtaining a 
further medical opinion as to whether 
there is a causal or contributory 
relationship between the head injury in 
service (or its service-connected 
residuals) and the veteran's subsequent 
development of Parkinson's disease.  The 
examiner should confirm in the report that 
he or she is a neurologist.  

It is requested that the examiner address 
the following medical issue:  

Is it at least as likely as 
not that the head trauma in 
service or the service-
connected residuals of that 
injury caused or 
substantially contributed to 
the onset of Parkinson's 
disease and/or supranuclear 
palsy later in the veteran's 
life?  



The opinions expressed by the 
examiner must be accompanied 
by a complete rationale and 
must include a detailed 
discussion of the facts of 
the veteran's individual 
case, as shown in the record, 
and of the relevant medical 
literature.  

In addressing the above 
question, the examiner should 
specifically comment on the 
significance of the 2003 Mayo 
Clinic study in the context 
of both the present claim and 
the relevant medical 
literature as a whole.  

3.  The VBA AMC should then readjudicate 
the issue on appeal in light of all of the 
evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC.  


	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board  is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


